Citation Nr: 1731742	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-48 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral heel spurs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served in the Navy from July 1964 to July 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied a service connection claim for heel spurs.

This matter was previously remanded by the Board in September 2015, and in October 2016.  

The issue of entitlement to service connection for bilateral heel spurs is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The adverse (2016) medical opinions obtained in connection with this claim appear to be based, in part, on the absence of a diagnosis of the claimed disability until 2008, when in fact, there are records dated earlier (at least in 2000) that reflect the diagnosis.  In addition, a recent history the Veteran recounted as set out in the January 2016 examination report, identifies what appear to be relevant records of treatment from the 1960's by a Dr. Bortz and Dr. Woods, that should be sought.  In view of this, additional development as set out below should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1. With the necessary assistance from the Veteran, attempt to obtain and associate with the file the records of the Veteran's treatment by Dr. Bortz and Dr. Woods that the Veteran indicated in the January 2016 VA examination report, as having occurred beginning in the 1960s.  .

2. After the record development is completed, return the claims file to the January 2016 VA opinion provider or other qualified person and request that person review the claims file, to include any additional medical and lay evidence received since it was last considered, and noting the diagnosis of heal spurs at least as early as 2000, as well as the Veteran's reported medical history in this regard that date his complaints to the 1960's, offer an opinion as to whether it is likely as not (50 percent probability or greater) that the Veteran's bilateral heel spurs disorder is attributable to an in-service injury, or disease.  

A complete explanation for the opinion expressed is requested.  

3. After undertaking  any other development as may become indicated, re-adjudicate the claim.  If it remains adverse, issue the Veteran and his representative a supplemental statement of the case.  After an appropriate time for response, return the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Michael Kilcoyne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


